       Case 1:21-cv-00240-BAM Document 10 Filed 02/24/21 Page 1 of 1


 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
 6                                  EASTERN DISTRICT OF CALIFORNIA

 7

 8    RAMON NAVARRO LUPERCIO,                              Case No. 1:21-cv-00240-BAM (PC)
 9                         Plaintiff,                      ORDER TO SUBMIT APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS OR PAY
10              v.                                         FILING FEE WITHIN 45 DAYS
11    LOPEZ, et al.,                                       FORTY-FIVE (45) DAY DEADLINE
12                         Defendants.
13

14             Plaintiff Ramon Navarro Lupercio (“Plaintiff”) is a state prisoner proceeding pro se in this

15   civil rights action under 42 U.S.C. § 1983. Plaintiff has not paid the $402.00 filing fee or

16   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

17             Accordingly, IT IS HEREBY ORDERED that:

18             Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

19   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

20   pay the $402.00 filing fee for this action. No requests for extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in dismissal of this

22   action.

23
     IT IS SO ORDERED.
24

25      Dated:       February 24, 2021                           /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
